W. Allen, J.
The only ground upon which the defendants can be held liable is, that they were the undisclosed principals in *321the contract between Hayden and the plaintiffs. It is immaterial whether Hayden had authority to make the contract for the defendants, either by themselves or jointly with him. If he had any authority, he did not exercise it, but made the contract for himself; and the plaintiffs, with information that the defendants were interested, expressly contracted with Hayden as principal. It is objected that the plaintiffs were not informed what the interest of the defendants was. Without stopping to consider what the actual relation of the defendants to the transaction was, and whether it could have been more fully and correctly described, it is enough that it appears that the plaintiffs, in view of information that the defendants were interested with Hayden, expressly contracted with and agreed to give the credit to him alone. The intention that the defendants should not be charged, whatever their interest might be, is manifest. Nothing is disclosed in the evidence which can prevent the plaintiffs from being bound by the election they then made.

Judgment on the verdict.